Case 0:19-cv-62992-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 1 of 34




                    UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF FLORIDA
                      FORT LAUDERDALE DIVISION


  FLORIDA HEALTH SCIENCES
  CENTER, INC., NORTH BROWARD
  HOSPITAL DISTRICT, HALIFAX            Civil Action No. ____________
  HOSPITAL MEDICAL CENTER,
  BAYFRONT HMA MEDICAL CENTER,
  LLC, CGH HOSPITAL, LTD., CITRUS       (Formerly Case No. CACE-19-018882,
  HMA, LLC, CENTRAL FLORIDA             17th Judicial Circuit, Broward County,
  HEALTH, CRESTVIEW HOSPITAL            Florida)
  CORPORATION, DELRAY MEDICAL
  CENTER, INC., FLAGLER HOSPITAL,
  INC., GOOD SAMARITAN MEDICAL
  CENTER, INC., HAINES CITY HMA,
  LLC, HERNANDO HMA, LLC,
  HIALEAH HOSPITAL, INC., HMA
  SANTA ROSA MEDICAL CENTER,
  LLC, KEY WEST HMA, LLC, LAKE
  SHORE HMA, LLC, LAKE WALES
  HOSPITAL CORPORATION,
  LARKIN COMMUNITY HOSPITAL
  PALM SPRINGS CAMPUS, LLC,
  LARKIN COMMUNITY HOSPITAL,
  INC., LARKIN COMMUNITY
  HOSPITAL BEHAVIORAL
  SERVICE, INC., LEESBURG
  REGIONAL MEDICAL CENTER, INC.,
  LIFEMARK HOSPITALS OF FLORIDA,
  INC., LIVE OAK HMA, LLC, NAPLES
  HMA, LLC, NORTH SHORE MEDICAL
  CENTER, INC., OSCEOLASC LLC,
  PALM BEACH GARDENS
  COMMUNITY HOSPITAL, INC.,
  PORT CHARLOTTE HMA, LLC, PUNTA
  GORDA HMA, LLC, ST. MARY’S
  MEDICAL CENTER, INC., STARKE
  HMA, LLC, THE VILLAGES TRI-
  COUNTY MEDICAL CENTER, INC.,
  and VENICE HMA, LLC,

             Plaintiffs,
Case 0:19-cv-62992-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 2 of 34




  v.

  RICHARD SACKLER; BEVERLY
  SACKLER; DAVID SACKLER; ILENE
  SACKLER LEFCOURT; JONATHAN
  SACKLER; KATHE SACKLER;
  MORTIMER D.A. SACKLER; THERESA
  SACKLER; JOHN STEWART; MARK
  TIMNEY; CRAIG LANDAU; RUSSELL
  GASDIA; BARBARA C. MILLER,
  BRIANN PARSON-BARNES, BECCA
  BECK HARVILLE, LINDSEY
  BONIFACIO, TAMMY HEYWARD,
  JAMES SPEED, DAMON STORHOFF,
  DIANA C. MULLER, DRAUPADI
  DALEY; AMNEAL
  PHARMACEUTICALS, LLC; AMNEAL
  PHARMACEUTICALS, INC.; TEVA
  PHARMACEUTICAL INDUSTRIES,
  LTD.; TEVA PHARMACEUTICALS USA,
  INC.; CEPHALON, INC.; JOHNSON &
  JOHNSON; JANSSEN
  PHARMACEUTICALS, INC.; ORTHO-
  MCNEIL-JANSSEN
  PHARMACEUTICALS, INC. n/k/a
  JANSSEN PHARMACEUTICALS, INC.,
  JANSSEN PHARMACEUTICA, INC.
  n/k/a JANSSEN PHARMACEUTICALS,
  INC.; ABBOTT LABORATORIES;
  ABBOTT LABORATORIES, INC.;
  ASSERTIO THERAPEUTICS, INC.;
  ENDO HEALTH SOLUTIONS, INC.;
  ENDO PHARMACEUTICALS, INC.;
  PAR PHARMACEUTICAL, INC.; PAR
  PHARMACEUTICALS COMPANIES,
  INC.; MALLINCKRODT, LLC;
  MALLINCKRODT PLC; SPECGX, LLC;
  ALLERGAN PLC; ALLERGAN
  FINANCE, LLC; ALLERGAN SALES,
  LLC; ALLERGAN USA, INC.; WATSON
  LABORATORIES, INC.; ACTAVIS LLC;
  ACTAVIS PHARMA, INC.; ANDA, INC.;
  H.D. SMITH, LLC f/k/a H.D. SMITH
  WHOLESALE DRUG CO.; HENRY
  SCHEIN, INC.;
  AMERISOURCEBERGEN DRUG


                                       2
Case 0:19-cv-62992-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 3 of 34




  CORPORATION; CARDINAL HEALTH,
  INC.; THE KROGER CO.; KROGER
  LIMITED PARTNERSHIP II; CVS
  HEALTH CORPORATION; CVS
  PHARMACY, INC.; CVS INDIANA,
  L.L.C.; WALMART INC.; WAL-MART
  STORES EAST, LP; NORAMCO, INC.;
  WALGREEN CO., and WALGREEN
  EASTERN CO., INC.,

              Defendants.


                              NOTICE OF REMOVAL

        PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1331, 1441, 1446,

  and 1367, Defendant CVS Pharmacy, Inc. (“CVS”) has removed the above-captioned

  action from the Circuit Court of the Seventeenth Judicial Circuit, Broward County,

  Florida to the United States District Court for the Southern District of Florida. As

  grounds for removal, CVS states:

  I.    Nature of Removed Action

        1.    On September 16, 2019, Florida Health Sciences Center, Inc.; North

  Broward Hospital District; Halifax Hospital Medical Center, Bayfront HMA

  Medical Center, LLC, CGH Hospital, Ltd.; Citrus HMA, LLC; Central Florida

  Health; Crestview Hospital Corporation; Delray Medical Center, Inc.; Flagler

  Hospital, Inc.; Good Samaritan Medical Center, Inc.; Haines City HMA, LLC;

  Hernando HMA, LLC; Hialeah Hospital, Inc.; HMA Santa Rosa Medical Center,

  LLC; Key West HMA, LLC; Lake Shore HMA, LLC; Lake Wales Hospital

  Corporation; Larkin Community Hospital Palm Springs Campus, LLC; Larkin

  Community Hospital, Inc.; Larkin Community Hospital Behavioral Service, Inc.;




                                           3
Case 0:19-cv-62992-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 4 of 34




  Leesburg Regional Medical Center, Inc.; Lifemark Hospitals Of Florida, Inc.; Live

  Oak HMA, LLC; Naples HMA, LLC; North Shore Medical Center, Inc.; Osceolasc

  LLC; Palm Beach Gardens Community Hospital, Inc.; Port Charlotte HMA, LLC;

  Punta Gorda HMA, LLC; St. Mary’s Medical Center, Inc.; Starke HMA, LLC; The

  Villages Tri-County Medical Center, Inc.; and Venice HMA, LLC (collectively

  “Plaintiffs”) filed Florida Health Sciences, Inc. et al. v. Richard Sackler, et al. in

  the Circuit Court of the Seventeenth Judicial Circuit, Broward County, Florida.

  The court assigned the action Case No. CACE-19-018882.

        2.     The Complaint asserts claims against three groups of Defendants.

        3.     The first group of Defendants consists of Richard Sackler; Beverly

  Sackler; David Sackler; Ilene Sackler Lefcourt; Jonathan Sackler; Kathe Sackler;

  Mortimer D.A. Sackler; Theresa Sackler; John Stewart; Mark Timney; Craig

  Landau; Russell Gasdia; Barbara C. Miller, Briann Parson-Barnes, Becca Beck

  Harville, Lindsey Bonifacio, Tammy Heyward, James Speed, Damon Storhoff,

  Diana C. Muller, Draupadi Daley; Amneal Pharmaceuticals, LLC; Amneal

  Pharmaceuticals, Inc.; Teva Pharmaceutical Industries Ltd. (incorrectly named

  “Teva Pharmaceuticals Industries, Ltd.” in the Complaint); Teva Pharmaceuticals

  USA, Inc.; Cephalon, Inc.; Johnson & Johnson; Janssen Pharmaceuticals, Inc.;

  Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.,

  Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Abbott

  Laboratories; Abbott Laboratories, Inc.; Assertio Therapeutics, Inc.; Endo Health

  Solutions, Inc.; Endo Pharmaceuticals, Inc.; Par Pharmaceutical, Inc.; Par




                                            4
Case 0:19-cv-62992-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 5 of 34




  Pharmaceuticals Companies, Inc.; Mallinckrodt, LLC; Mallinckrodt Plc; SpecGx,

  LLC; Allergan plc; Allergan Finance, LLC; Allergan Sales, LLC; Allergan USA,

  Inc.; Watson Laboratories, Inc.; Actavis LLC; and Actavis Pharma, Inc. (referenced

  in the Complaint collectively as the “Marketing Defendants,” hereinafter referred to

  as “Manufacturer Defendants”). Compl. ¶¶ 124-207.

         4.   The second group of Defendants consists of Anda, Inc.; H.D. Smith,

  LLC f/k/a H.D. Smith Wholesale Drug Co.; Henry Schein, Inc.; AmerisourceBergen

  Drug    Corporation;   and     Cardinal   Health,   Inc.   (collectively,   “Distributor

  Defendants”). Id. ¶¶ 208-20.

         5.   The third group and final group of Defendants consists of The Kroger

  Co.; Kroger Limited Partnership II; CVS Health Corporation; CVS Pharmacy, Inc.;

  CVS Indiana, L.L.C.; Walmart Inc.;1 Wal-Mart Stores East, LP; Noramco, Inc.;

  Walgreen Co., and Walgreen Eastern Co., Inc. (referenced in the Complaint

  collectively as the “National Retail Pharmacies,” referred to here as the “Retail

  Pharmacy Defendants”). Id. ¶¶ 221-35.

         6.   With respect to the Distributor Defendants, Plaintiffs complain of over-

  distribution of prescription opioids into Florida and allege that the Distributor

  Defendants’ failure to “detect and warn of diversion of” prescription opioids was a

  “substantial cause for the volume of prescription opioids plaguing Plaintiffs’

  communities.” Id. ¶ 208.




     1As of February 1, 2018, Wal-Mart Stores, Inc. is known as Walmart Inc., not
  Wal-Mart Inc.

                                            5
Case 0:19-cv-62992-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 6 of 34




        7.     The Complaint asserts five counts against Distributor Defendants:

  violation of Florida’s Racketeer Influenced and Corrupt Organization Act (Count I);

  violation of Florida’s Deceptive and Unfair Trade Practices Act (Count III);

  negligence (Count V); nuisance (Count VI); and unjust enrichment (Count VII). Id.

  ¶¶ 877-947, Prayer for Relief.

        8.     Although Plaintiffs purport to disavow stating a federal question, id.

  ¶ 83, Plaintiffs plead, among other things, that Distributor Defendants were

  required to “report ‘suspicious orders’ [of controlled substances] which the

  Distributor Defendants knew were likely to be diverted, to the relevant

  governmental authorities,” id. ¶ 576, and that they “breached their duty to

  monitor, detect, investigate, refuse and report suspicious orders of prescription

  opiates,” id. ¶ 578.

        9.     Because the duties governing reporting and shipping “suspicious”

  opioid orders arise from the federal Controlled Substances Act (“CSA”) and its

  implementing regulations, Plaintiffs plead that alleged violations of federal law

  form the basis for its claims.

        10.    On December 5, 2017, the Judicial Panel on Multidistrict Litigation

  (“JPML”) formed a multidistrict litigation (“MDL”) and transferred opioid-related

  actions to the Honorable Dan A. Polster of the Northern District of Ohio pursuant to

  28 U.S.C. § 1407. See In re Nat’l Prescription Opiate Litig., MDL No. 2804 (Dec. 5,




                                           6
Case 0:19-cv-62992-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 7 of 34




  2017), ECF No. 328. More than 2,300 opioid-related actions are pending in the

  MDL, including dozens of actions originally filed in this district.2

            11.   CVS intends to tag this case immediately for transfer to the MDL.

            12.   In accordance with 28 U.S.C. § 1446(a), copies of all process,

  pleadings, and orders served on CVS in the state court action are attached as

  Exhibits 1 (the Complaint) and 2.

  II.       TIMELINESS OF REMOVAL

            13.   CVS Pharmacy, Inc. was served with the Complaint on November 6,

  2019.

            14.   In accordance with 28 U.S.C. § 1446(b), this notice of removal is timely

  filed within 30 days of service of Plaintiffs’ Complaint. See Murphy Bros., Inc. v.

  Michetti Pipe Stringing, Inc., 526 U.S. 344, 354-56 (1999) (30-day removal period

  begins to run upon service of summons and complaint).




        See, e.g., Seminole Tribe of Florida v. AmerisourceBergen Drug Corporation et
        2

  al., No. 0:19-cv-62286 (S.D. Fla.) (transferred to MDL Oct. 24, 2019); City of Florida
  City, Florida v. Purdue Pharma, L.P. et al., 1:19-cv-22476 (S.D. Fla.) (transferred to
  MDL Jul. 9, 2019); Broward County, Florida v. Purdue Pharma L.P. et al., 0:18-cv-
  60535 (S.D. Fla.) (transferred to MDL Apr. 2, 2018); City of Fort Lauderdale,
  Florida v. Purdue Pharma L.P. et al., 0:18-cv-62830 (S.D. Fla.) (transferred to MDL
  Dec. 4, 2018); City of Pembroke Pines, Florida v. Purdue Pharma L.P. et al., 0:18-cv-
  62995 (S.D. Fla.) (transferred to MDL Jan. 2, 2019); City of Miami Gardens, Florida
  v. AmerisourceBergen Drug Corporation et al,. 1:18-cv-22182 (S.D. Fla.) (transferred
  to MDL Jul. 25, 2018); City of Deerfield Beach, Florida v. Purdue Pharma L.P. et al.,
  0:18-cv-63076 (S.D. Fla.) (transferred to MDL Jan. 22, 2019); Broward Behavioral
  Health Coalition v. Purdue Pharma L.P. et al., 0:19-cv-61172 (S.D. Fla.) (transferred
  to MDL May 29, 2019); Miami-Dade County, Florida v. AmerisourceBergen Drug
  Corporation et al., 1:18-cv-21608 (S.D. Fla.) (transferred to MDL May 9, 2018);
  Siebler v. Purdue Pharma, L.P. et al., 1:18-cv-23684 (S.D. Fla.) (transferred to MDL
  Oct. 25, 2018).

                                              7
Case 0:19-cv-62992-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 8 of 34




             15.   “If defendants are served at different times, and a later-served

  defendant files a notice of removal, any earlier-served defendant may consent to

  the removal even though that earlier-served defendant did not previously initiate

  or consent to removal.” 28 U.S.C. § 1446(b)(2)(C).

  III.       PROPRIETY OF VENUE

             16.   Venue is proper in this Court pursuant to 28 U.S.C. § 1441(a) because

  the Circuit Court of the Seventeenth Judicial Circuit, Broward County, Florida,

  where the state court action was pending prior to removal, is a state court within

  this federal district and division.

  IV.        BASIS OF REMOVAL

             17.   Removal is proper pursuant to 28 U.S.C. §§ 1331 and 1441 because

  Plaintiffs’ claims present a substantial federal question under the CSA, 21 U.S.C.

  §§ 801, et seq.3


        A defendant need not overcome any artificial presumptions against removal or
         3

  in favor of remand. In Breuer v. Jim’s Concrete of Brevard, Inc., 538 U.S. 691 (2003),
  the Supreme Court unanimously held that the 1948 amendments to the general
  federal removal statute, 28 U.S.C. § 1441(a), trumped the Court’s prior teachings in
  Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100 (1941), and its antecedents, that
  federal jurisdictional statutes must be strictly construed against any recognition of
  federal subject matter jurisdiction, with every presumption indulged in favor of
  remand. Id. at 697-98 (“[W]hatever apparent force this argument [of strict
  construction against removal] might have claimed when Shamrock was handed
  down has been qualified by later statutory development. . . . Since 1948, therefore,
  there has been no question that whenever the subject matter of an action qualifies
  it for removal, the burden is on a plaintiff to find an express exception.” (emphasis
  added)); see also Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 558
  (2005) (construing 1990 enactment of 28 U.S.C. § 1367, authorizing supplemental
  federal subject matter jurisdiction, and holding: “We must not give jurisdictional
  statutes a more expansive interpretation than their text warrants; but it is just as
  important not to adopt an artificial construction that is narrower than what the text
  provides . . . Ordinary principles of statutory construction apply.” (citation

                                              8
Case 0:19-cv-62992-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 9 of 34




         18.    The original jurisdiction of the district courts includes jurisdiction

  over “all civil actions arising under the Constitution, laws, or treaties of the

  United States.” 28 U.S.C. § 1331.

         19.    “Whether a case ‘arises under’ federal law for purposes of § 1331” is

  governed by the “well-pleaded complaint rule.” Holmes Grp., Inc. v. Vornado Air

  Circulation Sys., Inc., 535 U.S. 826, 830, 839 (2002).

         20.    Even when state law creates the causes of action, a complaint may

  raise a substantial question of federal law sufficient to warrant removal if

  “vindication of a right under state law necessarily turn[s] on some construction of

  federal law.” Merrell Dow Pharm. Inc. v. Thompson, 478 U.S. 804, 808-09 (1986)

  (citation omitted); see Gully v. First Nat’l Bank, 299 U.S. 109, 112 (1936) (“To

  bring a case within [§ 1441], a right or immunity created by the Constitution or

  laws of the United States must be an element, and an essential one, of the

  plaintiff’s cause of action.”).

         21.    “[F]ederal jurisdiction over a state law claim will lie if a federal issue

  is: (1) necessarily raised, (2) actually disputed, (3) substantial, and (4) capable of

  resolution in federal court without disrupting the federal-state balance approved

  by Congress.” Gunn v. Minton, 568 U.S. 251, 258 (2013); see Grable & Sons Metal



  omitted)).

     More recently, a unanimous Supreme Court in Mims v. Arrow Financial
  Services, LLC held: “Divestment of district court jurisdiction should be found no
  more readily than divestment of state court jurisdiction, given the longstanding and
  explicit grant of federal question jurisdiction in 28 U.S.C. § 1331.” 565 U.S. 368, 379
  (2012) (brackets and citations omitted).

                                             9
Case 0:19-cv-62992-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 10 of 34




  Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 315 (2005). “Where all four of

  these requirements are met . . . jurisdiction is proper because there is a ‘serious

  federal interest in claiming the advantages thought to be inherent in a federal

  forum,’ which can be vindicated without disrupting Congress’s intended division

  of labor between state and federal courts.” Gunn, 568 U.S. at 258 (quoting Grable,

  545 U.S. at 314).

         22.   As set forth below, this case meets all four requirements.4

         23.   Although Plaintiffs ostensibly plead some of their theories of recovery

  against Distributor Defendants as state law claims, they base the underlying

  theory of liability on Distributor Defendants’ alleged violations of federal law or

  alleged duties arising out of federal law, specifically the CSA, i.e., that a portion of

  its otherwise lawful shipments of prescription opioids were unlawful because they

  were shipped in fulfillment of suspicious orders that Distributor Defendants

  allegedly had a duty to identify, report, and then not ship.

         24.   The source of the asserted legal duty to monitor and report suspicious

  orders of controlled substances is the CSA, 21 U.S.C. §§ 801, et seq., and its

  implementing regulations. E.g. 21 C.F.R. § 1301.75(b) (duty to monitor and report

  suspicious orders of controlled substances). The Complaint makes this clear on its

  face. Compl. ¶ 551 (discussing the requirement to “design and operate a system to



     4  The substantiality inquiry as it pertains to federal question jurisdiction is
  distinct from the merits of the case and has no bearing on the strength of Plaintiffs’
  underlying claims. See Gunn v. Minton, 568 U.S. 251, 260 (2013) (“The
  substantiality inquiry under Grable looks . . . to the importance of the issue to the
  federal system as a whole.”).

                                            10
Case 0:19-cv-62992-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 11 of 34




  disclose . . . suspicious orders of controlled substances” and maintain “effective

  controls against diversion”); id. ¶¶ 556-560, 564 (discussing DEA letters and

  briefings that establish a duty to report suspicious orders and prevent opioid

  diversion); id. ¶ 580 (discussing duties to inform authorities of suspicious orders,

  including the DEA); id. ¶¶ 834, 846 (alleging that Defendants violated “the federal

  Controlled Substances Act and analogous state common and statutory law” in

  failing to report suspicious orders of prescription opioids); id. ¶ 884 (alleging that

  Defendants “fail[ed] to actually disclose . . . suspicious orders, as required of

  ‘registrants’ by the federal CSA, 21 C.F.R. § 1304.74(b), which is incorporated into

  Florida law by the FL DCA,” and defining “registrants” who must monitor and

  report suspicious orders of controlled substances under 21 U.S.C.§ 823; 21 C.F.R.

  § 1300.02(b)).

        25.    The source of the asserted legal duty to suspend shipments of

  suspicious orders is 21 U.S.C. § 823(b) and (e), as interpreted by the Drug

  Enforcement Administration (“DEA”) of the United States Department of Justice.

  Specifically, DEA interprets the public interest factors for registering distributors

  under the CSA, 21 U.S.C. § 823(b) and (e), to impose a responsibility on

  distributors to exercise due diligence to avoid filling suspicious orders that might

  be diverted to unlawful uses. See Masters Pharm., Inc. v. DEA, 861 F.3d 206, 212-

  13 (D.C. Cir. 2017) (citing In re Southwood Pharm., Inc., Revocation of

  Registration, 72 Fed. Reg. 36,487, 36,501, 2007 WL 1886484 (DEA July 3, 2007),




                                           11
Case 0:19-cv-62992-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 12 of 34




  as source of DEA’s “Shipping Requirement”). Again, Plaintiffs’ Complaint makes

  this clear on its face. See, e.g., Compl. ¶ 884 (citing 21 U.S.C. § 823).

        26.    Plaintiffs’ theories of liability against Distributor Defendants, as pled

  in the Complaint, are predicated on allegations that Distributor Defendants

  breached alleged duties under the CSA to implement effective controls to detect

  and report “suspicious” pharmacy orders for prescription opioids and—crucial to

  Plaintiffs’ claims—to refuse to ship such orders to Florida pharmacies.

        27.    Specifically, Plaintiffs plead that Distributor Defendants violated

  federal law with, among others, the following allegations:

        a.     “The failure of Defendants to maintain effective controls, and to
               investigate, report, and take steps to halt orders that they knew
               or should have known were suspicious breached both their
               statutory and common law duties.” Compl. ¶ 469.

        b.     “Defendants are subject to various duties to report the quantity
               of Schedule II controlled substances in order to monitor such
               substances and prevent oversupply and diversion into the illicit
               market.” Id. ¶ 545.

        c.     “In addition to reporting all suspicious orders, distributors must
               also stop shipment on any order which is flagged as suspicious
               and only ship orders which were flagged as potentially
               suspicious if, after conducting due diligence, the distributor can
               determine that the order is not likely to be diverted into illegal
               channels.” Id. ¶ 553.

        d.     “The Distributor Defendants failed to report ‘suspicious orders,’
               which the Distributor Defendants knew were likely to be
               diverted, to the relevant governmental authorities.” Id. ¶ 576.

        e.     “The Distributor Defendants breached their duty to ‘design and
               operate a system to disclose to the registrant suspicious orders
               of controlled substances’ and failed to inform the authorities,
               including the DEA, of suspicious orders when discovered in
               violation of their duties under state law.” Id. ¶ 580.


                                             12
Case 0:19-cv-62992-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 13 of 34




        28.    Critically, Plaintiffs’ theory of liability also relies on expansive

  reading of federal law that calls into question an agency determination. Plaintiffs

  allege not only that Distributor Defendants should have detected and reported

  discrete suspicious orders by their respective individual pharmacy customers, but

  that Distributor Defendants should have recognized that the total volume of

  prescription opioids distributed by all wholesalers to various regions was

  suspicious or unreasonable. See, e.g., Compl. ¶ 72 (“Defendants have contributed

  substantially to the opioid crisis by selling and distributing far greater quantities

  of prescription opioids than they know should be necessary for legitimate medical

  uses”); id. ¶ 58 (alleging Defendants “flooded communities with opioids in

  quantities that they knew or should have known exceeded any legitimate market

  for opioids”); id. ¶ 71 (“In 2016, 289 million prescriptions for opioids were filled in

  the U.S.—enough to medicate every adult in America around the clock for a

  month.”).

        29.    To succeed on that theory, Plaintiffs would thus have to show that the

  total quantity of prescription opioids that all pharmaceutical distributors

  distributed was unreasonable. However, the total amount of prescription opioids

  distributed in any given year turns on annual aggregate production quotas

  established by the DEA. Specifically, the DEA must “determine the total quantity

  of each basic class of controlled substance listed in Schedule I or II necessary to be

  manufactured during the following calendar year to provide for the estimated

  medical, scientific, research and industrial needs of the United States, for lawful




                                            13
Case 0:19-cv-62992-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 14 of 34




  export requirements, and for the establishment and maintenance of reserve

  stocks.” 21 C.F.R. § 1303.11(a). In making this determination, the DEA must

  consider “[p]rojected demand” for such substances. 21 C.F.R § 1303.11(b). Thus, to

  show that the total quantity of prescription opioids that Distributor Defendants

  distributed was unreasonable, Plaintiffs would have to show that the annual

  aggregate production quotas set by the DEA, pursuant to a federal statute, were

  themselves unreasonable.5

         30.   The federal question presented by Plaintiffs’ claims therefore is “(1)

  necessarily raised, (2) actually disputed, (3) substantial, and (4) capable of

  resolution in federal court without disrupting the federal-state balance approved

  by Congress.” Gunn, 568 U.S. at 258.

         31.   First, Plaintiffs’ state law claims “necessarily raise” a federal

  question because “their asserted right to relief under state law requires resolution

  of a federal question.” R.I. Fishermen’s All., 585 F.3d at 49; see also PNC Bank,

  N.A. v. PPL Elec. Util. Corp., 189 F. App’x 101, 104 n.3 (3d Cir. 2006) (federal

  question necessarily raised where “the right to relief depends upon the

  construction or application of federal law.” (citation omitted)); see also North

  Carolina ex rel. N.C. Dep’t of Admin. v. Alcoa Power Generating, Inc., 853 F.3d


     5 Moreover, 21 U.S.C. § 827(d)(1) requires Distributor Defendants to report to
  DEA “every sale, delivery or other disposal” by them of prescription opioids. In other
  words, it has been the case for years that each Distributor Defendant has reported
  to DEA the total volume of prescription opioids it distributed. To succeed on its
  theory of liability that Distributor Defendants should have recognized and reported
  that the total volume of prescription opioids was unreasonable, Plaintiffs would
  have to show that Distributor Defendants’ existing reporting to DEA was
  inadequate.

                                           14
Case 0:19-cv-62992-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 15 of 34




  140, 146 (4th Cir. 2017) (“Regardless of the allegations of a state law claim, ‘where

  the vindication of a right under state law necessarily turns on some construction

  of federal law,’ the claim arises under federal law and thus supports federal

  question jurisdiction under 28 U.S.C. § 1331.” (alteration omitted)); V.I. Hous.

  Auth. v. Coastal Gen. Constr. Servs. Corp., 27 F.3d 911, 916 (3d Cir. 1994) (“[A]n

  action under 28 U.S.C. § 1331(a) arises only if the complaint seeks a remedy

  expressly granted by federal law or if the action requires construction of a federal

  statute, or at least a distinctive policy of a federal statute requires the application

  of federal legal principles” (emphasis added)).

        32.    As pled, Plaintiffs’ claims against Distributor Defendants require

  Plaintiffs to establish that Distributor Defendants breached duties under federal

  law by failing to stop shipments of otherwise lawful orders of controlled

  substances into Florida.

        33.    For example, in pleading negligence, Plaintiffs allege that Distributor

  Defendants “had a duty to exercise reasonable care in . . . distributing . . . opioid

  drugs,” and that Distributor Defendants breached this duty by “[c]hoosing not to

  or failing to stop or suspend shipments of suspicious orders.” Compl. ¶¶ 906, 918

  (Count V). As noted, however, the alleged duties to report and halt shipments of

  suspicious orders arise under the federal CSA. “Thus, it is not logically possible for

  [Plaintiffs] to prevail on this cause of action without affirmatively answering the

  embedded question of whether federal law” required Distributor Defendants to

  report and halt shipments of suspicious orders for prescription opioids under the




                                            15
Case 0:19-cv-62992-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 16 of 34




  circumstances. R.I. Fishermen’s All., 585 F.3d at 49. “That is enough to make out a

  federal question.” Id.

         34.    While plaintiffs are masters of their complaints, and they “may avoid

  federal jurisdiction by exclusive reliance on state law,” Caterpillar, Inc. v.

  Williams, 482 U.S. 386, at 392 (1987) (emphasis added), Plaintiffs here allege

  violations of federal duties as the basis for their state-law claims.6 Tellingly,

  Plaintiffs cite extensively to DEA letters and briefings to establish a duty to

  prevent suspicious orders and prevent opioid diversion.7 See, e.g., Compl. ¶¶ 564,

  556-560.



     6   Furthermore, it is not necessary for federal jurisdiction that Defendants
  establish that all of Plaintiffs’ counts against it raise a federal question. Even if
  Plaintiffs could prove one or more of those counts without establishing a violation of
  federal law, this Court still has federal-question jurisdiction: “Nothing in the
  jurisdictional statutes suggests that the presence of related state law claims
  somehow alters the fact that [the] complaints, by virtue of their federal claims, were
  ‘civil actions’ within the federal courts’ original jurisdiction.’“ City of Chicago v. Int’l
  College of Surgeons, 522 U.S. 156, 166 (1997).
     Because the Court has original jurisdiction over at least one count here, it has
  supplemental jurisdiction over Plaintiffs’ remaining counts against Defendants,
  which are so related that they “form part of the same case or controversy.” 28 U.S.C.
  § 1367(a); see also R. I. Fishermen’s All. 585 F.3d at 48 (“[I]f the district court had
  original jurisdiction over any one of these causes of action, then it had supplemental
  jurisdiction over the rest.”).

     7 Plaintiffs specifically cite only three provision of Florida law that they claim
  give rise to the duties to report and halt shipments of suspicious orders: Fla. Stat. §
  499.0121(14), (15)(b) and (15)(c). See Compl. ¶¶ 471-72. Subdivision (14) of the
  statute requires prescription drug wholesale distributors to “submit a report to the
  department of its receipts and distributions of controlled substances” that fall
  within certain schedules, Fla. Stat. § 499.0121(14), but the provision imposes no
  requirement to report or halt shipments of suspicious orders for controlled
  substances. Subdivision (15)(b) of the statute requires wholesale distributors to
  “establish internal policies and procedures for identifying suspicious orders and
  preventing suspicious transactions,” Fla. Stat. § 499.0121(15), but does not

                                              16
Case 0:19-cv-62992-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 17 of 34




        35.    In sum, the Complaint necessarily raises a federal issue—namely,

  whether Distributor Defendants violated the CSA—as well as questions regarding

  the scope of duties arising under the CSA.

        36.    Second, this federal issue is “actually disputed” because the parties

  disagree as to scope of alleged duties arising under the CSA and whether

  Distributor Defendants violated their duties that, as Plaintiffs plead them, arise

  only under the CSA. Indeed, this federal issue is the “central point of dispute.”

  Gunn, 568 U.S. at 259.

        37.    Third,   the   federal   issue   presented   by   Plaintiffs’   claims   is

  “substantial.” “The substantiality inquiry under Grable looks . . . to the

  importance of the issue to the federal system as a whole.” Gunn, 568 U.S. at 260.

  Among other things, the Court must assess whether the federal government has a

  “strong interest” in the federal issue at stake and whether allowing state courts to

  resolve the issue will “undermine the development of a uniform body of [federal]

  law.” Id. at 260-62 (citation omitted); Municipality of Mayaguez v. Corporacion

  Para el Desarrollo del Oeste, Inc., 726 F.3d 8, 14 (1st Cir. 2013) (“[A] federal issue

  may also be substantial where the resolution of the issue has ‘broader significance .

  . . for the Federal Government.’ (quoting Gunn, 568 U.S. at 260)). As the Supreme

  Court explained in Grable, “[t]he doctrine captures the commonsense notion that a


  expressly require a distributor to halt shipments of suspicious orders for controlled
  substances. Subdivision (15)(c) of the statute prohibits wholesale distributors from
  “distribut[ing] controlled substances to an entity if any criminal history record
  check for any person associated with that entity” reveals certain drug offenses, id.,
  but again imposes no requirement to report or halt shipments of suspicious orders
  for controlled substances.

                                           17
Case 0:19-cv-62992-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 18 of 34




  federal court ought to be able to hear claims recognized under state law that

  nonetheless turn on substantial questions of federal law, and thus justify resort to

  the experience, solicitude, and hope of uniformity that a federal forum offers on

  federal issues.” 545 U.S. at 312.

        38.    Plaintiffs’ theories of Distributor Defendants’ liability necessarily

  require that a court determine the existence and scope of Distributor Defendants’

  obligations under federal law because regulation of controlled substances is first

  and foremost federal regulation. Indeed, Congress designed the CSA with the intent

  of reducing illegal diversion of controlled substances, “while at the same time

  providing the legitimate drug industry with a unified approach to narcotic and

  dangerous drug control.” H.R. Rep. No. 1444, 91st Cong. (2nd Sess. 1970), as

  reprinted in 1970 U.S.C.C.A.N. 4566, 4571-72.

        39.    Plaintiffs’ theories of Distributor Defendants’ liability thus “involve

  aspects of the complex federal regulatory scheme applicable to” the national

  prescription medication supply chain, Broder v. Cablevision Sys. Corp., 418 F.3d

  187, 195 (2d Cir. 2005), and are “sufficiently significant to the development of a

  uniform body of [controlled substances] regulation to satisfy the requirement of

  importance to the federal system as a whole,” NASDAQ OMX Grp., Inc. v. UBS

  Sec., LLC, 770 F.3d 1010, 1024 (2d Cir. 2014). The CSA itself notes that “illegal

  importation, manufacture, distribution, and possession and improper use of

  controlled substances have a substantial and detrimental effect on the health and

  general welfare of the American people” and that “[f]ederal control of the




                                          18
Case 0:19-cv-62992-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 19 of 34




  intrastate incidents of the traffic in controlled substances is essential to the

  effective control of the interstate incidents of such traffic.” 21 U.S.C. § 801.

  Furthermore, “minimizing uncertainty over” reporting obligations under the CSA

  “fully justifies resort to the experience, solicitude, and hope of uniformity that a

  federal forum offers on federal issues.” New York ex rel. Jacobson v. Wells Fargo

  Nat’l Bank, NA., 824 F.3d 308, 317-18 (2d Cir. 2016); see also PNC Bank, NA., 189

  F. App’x at 104 n.3 (state law claim “raises a substantial federal question-the

  interpretation of federal statute “over which the District Court properly exercised

  removal jurisdiction”); R.I. Fishermen’s All., 585 F.3d at 51 (“[T]here is a

  substantial federal interest in ensuring that actions taken in pursuance of [federal

  regulatory programs] receive the uniformity of interpretation that a federal forum

  offers.”). Thus, “[g]iven that . . . the plaintiffs’ claims turn on the interpretation of

  the federal regulations governing” the distribution of controlled substances “and

  the importance of those regulations to the Congressional scheme, this case plainly

  falls within the narrow swath of cases described in Grable.” Anversa v. Partners

  Healthcare Sys., Inc., 835 F.3d 167, 174 n.5 (1st Cir. 2016).

        40.    Plaintiffs’ attempt to enforce the CSA raises a substantial federal

  question even though the CSA does not provide for a private right of action. In

  2005, in Grable, the Supreme Court held that lack of a federal cause of action does

  not foreclose federal-question jurisdiction. The Court stated that applying Merrell

  Dow too narrowly would both “overturn[ ] decades of precedent,” and “convert[] a

  federal cause of action from a sufficient condition for federal-question jurisdiction




                                             19
Case 0:19-cv-62992-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 20 of 34




  into a necessary one.” Grable, 545 U.S. at 317; see also, e.g., Ranck v. Mt. Hood

  Cable Reg. Comm’n, No. 3:16-cv-02409-AA, 2017 WL 1752954, at *4-*5 (D. Or.

  May 2, 2017) (state law claims based on violations of Cable Communications

  Policy Act raise substantial federal questions and satisfy Grable even though no

  private right of action exists under Act).

         41.    Removal is particularly appropriate here because Plaintiffs’ action is

  but one of more than 2,000 similar actions nationwide pending in the MDL in the

  Northern District of Ohio. The MDL judge, Judge Polster, is attempting to achieve

  a national solution to this nationwide problem.8

         42.    Fourth, and finally, the federal issue also is capable of resolution in

  federal court “without disrupting the federal-state balance approved by Congress.”

  Gunn, 568 U.S. at 258. Federal courts exclusively hear challenges to DEA

  authority to enforce the CSA against distributors, and litigating this case in a

  state court runs the risk of the state court applying federal requirements

  inconsistently with the manner in which the federal agency tasked with enforcing

  the CSA—the DEA—applies them. Federal jurisdiction is therefore “consistent

  with congressional judgment about the sound division of labor between state and

  federal courts governing the application of § 1331.” PNC Bank, NA., 189 F. App’x

  at 104 n.3.




     8  Less than two months after the MDL was created, Judge Polster convened the
  first day-long settlement conference on January 31, 2018. Judge Polster required
  attendance by party representatives and their insurers and invited attendance by
  Attorneys General and representatives of the DEA and FDA.

                                               20
Case 0:19-cv-62992-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 21 of 34




        43.    In summary, removal of this action is appropriate because Plaintiffs’

  “state-law claim[s] necessarily raise a stated federal issue, actually disputed and

  substantial, which a federal forum may entertain without disturbing any

  congressionally approved balance of federal and state judicial responsibilities.”

  Grable, 545 U.S. at 314; see also, e.g., PNC Bank, NA., 189 F. App’x at 104 n.3 (state

  law claim based on violation of Internal Revenue Code “gives rise to federal-

  question jurisdiction” under Grable); New York ex rel. Jacobson, 824 F.3d at 315-18

  (state law claims based on defendant’s alleged violation of Internal Revenue Code

  satisfy Grable); NASDAQ OMX Grp., Inc., 770 F.3d at 1031 (state law claims

  premised on violations of Exchange Act “necessarily raise disputed issues of federal

  law of significant interest to the federal system as a whole”); Gilmore v.

  Weatherford, 694 F.3d 1160, 1176 (10th Cir. 2012) (“Although plaintiffs could lose

  their conversion claim without the court reaching the federal question, it seems that

  they cannot win unless the court answers that question. Thus, plaintiffs’ ‘right to

  relief necessarily depends on resolution of a substantial question of federal law.’”)

  (citation omitted); Broder, 418 F.3d at 196 (state law claims premised on cable

  provider’s alleged violations of Communication Act’s uniform rate requirement

  satisfy “Grable test for federal-question removal jurisdiction”); Ranck, No. 3:16-cv-

  02409-AA, 2017 WL 1752954, at *5 (state law claims based on violations of Cable

  Communications Policy Act satisfy Grable).

        44.    To the extent that the Court determines that some, but not all, of

  Plaintiffs’ claims state a substantial federal question, the Court can evaluate




                                           21
Case 0:19-cv-62992-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 22 of 34




  whether to retain the non-federal claims against the Manufacturer Defendants,

  Distributor Defendants and Retail Pharmacy Defendants, under the doctrine of

  supplemental jurisdiction, 28 U.S.C. § 1367(a).

  V.    OTHER REMOVAL ISSUES

        45.   Under 28 U.S.C. § 1446(b)(2)(A), all defendants that have been

  properly joined and served must join or consent to removal.

        46.   The following Defendants have been served in this action and consent

  to removal, as indicated by their counsel’s signatures below: CVS Health

  Corporation; CVS Indiana, L.L.C.; Actavis Pharma, Inc.; Actavis LLC; Watson

  Laboratories, Inc.; Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.; Anda, Inc.;

  AmerisourceBergen Drug Corporation; Endo Pharmaceuticals Inc.; Endo Health

  Solutions Inc.; Par Pharmaceutical Inc.; Par Pharmaceutical Companies, Inc.;

  Amneal Pharmaceuticals, Inc.; Amneal Pharmaceuticals LLC; Allergan Finance,

  LLC; Allergan Sales, LLC; Allergan USA, Inc.; Assertio Therapeutics, Inc. f/k/a

  Depomed, Inc.; Henry Schein, Inc.; H.D. Smith, LLC f/k/a H.D. Smith Wholesale

  Drug Co.; Mallinckrodt LLC; SpecGx LLC; Walmart Inc.; Wal-Mart Stores East,

  LP; Abbott Laboratories; Abbott Laboratories Inc.; Janssen Pharmaceuticals, Inc.;

  Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.;

  Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Noramco, Inc.;

  The Kroger Co. and Kroger Limited Partnership II.




                                          22
Case 0:19-cv-62992-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 23 of 34




         47.   Tammy Heyward, Diana Muller, Briann Barnes, Lindsey Bonafacio,

  Rebecca Harville, Draupadi Daley, Damon Storhoff and James Speed have been

  served and consent to removal.9

         48.   The remaining Defendants have not been properly served, and thus

  their consent to removal is not required. Nevertheless, out of an abundance of

  caution, Defendants Russell Gasdia; Allergan plc;       10   Mallinckrodt plc, Cardinal

  Health, Inc.; Teva Pharmaceutical Industries Ltd.;11 and Johnson & Johnson



     9  On September 15, 2019, Purdue and its affiliated debtors filed voluntary
  bankruptcy petitions for relief under Chapter 11 of the U.S. Bankruptcy Code in the
  U.S. Bankruptcy Court for the Southern District of New York. The case is docketed
  as In re Purdue Pharma L.P., No. 19-23649, and is pending before U.S. Bankruptcy
  Judge Robert D. Drain. Pursuant to 11 U.S.C. § 362, this filing of the bankruptcy
  petition operates as a stay as to Defendants Purdue Pharma L.P. and Purdue
  Pharma Inc. (the “Purdue Debtors”). Moreover, on October 11, 2019, Judge Drain
  issued an Order pursuant to 11 U.S.C. § 105(a), which was amended on October 18,
  2019, enjoining the commencement or continuation of litigation against the Purdue
  Debtors and certain Related Parties through November 6, 2019. On November 6,
  2019, Judge Drain extended the injunction to April 8, 2020. See Not. of Suggestion
  of Bankr. & Auto. Stay of Proceedings at 1 (Sept. 16, 2019); Order Pursuant to 11
  U.S.C. § 105(a) Granting, In Part, Motion for Preliminary Injunction, In re Purdue
  Pharma L.P., et al., No. 19-08289-rdd, Dkt. 82 (Bankr. S.D.N.Y. Oct. 11, 2019),
  amended, Dkt. 89 (Bankr. S.D.N.Y. Oct. 18, 2019); Second Amended Order
  Pursuant to 11 U.S.C. § 105(a) Granting Motion for a Preliminary Injunction, In re
  Purdue Pharma L.P., et al., No. 19-08289-rdd, Dkt. 105 (Bankr. S.D.N.Y. Nov. 6,
  2019). It is expected that Tammy Heyward, Damon Storhoff, Diana Muller, Briann
  Barnes, James Speed, Lindsey Bonafacio, Rebecca Harville and Draupadi Daley
  who are former employees of Purdue Pharma, L.P. will soon be added to the list of
  Related Parties pursuant to the procedure set forth in the Second Amended Order.
  To the extent consent of these individuals is required, they consent to removal. By
  consenting to removal, none of these individuals waive any right or defense and
  expressly reserve them, including in connection with the Bankruptcy Court’s stay as
  well as all rights and defenses in this action, including lack of personal jurisdiction.
     10 Allergan plc, an Irish corporation, has not been served, but nevertheless

  consents to removal out of an abundance of caution and expressly reserves all rights
  and defenses including those related to personal jurisdiction and service of process.
     11 Teva Pharmaceutical Industries Ltd. (“Teva Ltd.”) is a foreign Israeli company



                                            23
Case 0:19-cv-62992-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 24 of 34




  consent to removal. The Defendants listed in this paragraph expressly reserve,

  and do not waive, all defenses related to service of process and personal

  jurisdiction.

        49.       Pursuant to 28 U.S.C. § 1446(d), CVS will promptly file a copy of this

  Notice of Removal with the clerk of the state court where the lawsuit has been

  pending and serve notice of the filing of this Notice of Removal on Plaintiffs.

        50.       Nothing in this Notice of Removal should be interpreted as a waiver

  or relinquishment of any Defendant’s right to assert any and all defenses or

  objections to the Complaint, including lack of personal jurisdiction. If there are

  any questions that arise as to the propriety of removal of this action, CVS

  respectfully requests the opportunity to submit briefing, argument, and additional

  evidence as necessary to support removal, without waiver of its objection to

  personal jurisdiction.




  and is not subject to personal jurisdiction in the United States. Teva Ltd. expressly
  reserves all defenses, including those related to personal jurisdiction and service of
  process.

                                             24
Case 0:19-cv-62992-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 25 of 34




        WHEREFORE, CVS removes this action, pending in the Circuit Court of the

  Seventeenth Judicial Circuit, Broward County, Florida, Case No. CACE-19-018882,

  to this Court.


  DATED: December 5, 2019              /s/ Nathan M. Berman
                                       Florida Bar No. 0329230
                                       Marcos E. Hasbun
                                       Florida Bar No. 0145270
                                       Zuckerman Spaeder LLP
                                       101 East Kennedy Blvd, Suite 1200
                                       Tampa, FL 33602
                                       Tel: 813.221.1010
                                       Email: nberman@zuckerman.com

                                       Counsel for CVS Health Corporation, CVS
                                       Indiana, L.L.C. & CVS Pharmacy, Inc.




                                        25
Case 0:19-cv-62992-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 26 of 34




                                       WRITTEN CONSENT OF OTHER
                                       DEFENDANTS


                                       /s/Paul J. McMahon
                                       Paul J. McMahon
                                       Florida Bar No. 204552
                                       pjm@pjmlawmiami.com
                                       The Wiseheart Building
                                       2840 S.W. Third Avenue
                                       Miami, Florida 33129
                                       Telephone: (305) 285-1222
                                       Facsimile: (305) 858-4864

                                       Kevin M. Sadler*
                                       Baker Botts LLP
                                       1001 Page Mill Road, Bldg. One, Suite 200
                                       Palo Alto, California 94304
                                       Email: kevin.sadler@bakerbotts.com
                                       Telephone: (650) 739.7518
                                       Facsimile: (650) 739.7618

                                       Scott D. Powers*
                                       David T. Arlington*
                                       Baker Botts LLP
                                       98 San Jacinto Boulevard, Suite 1500
                                       Austin, Texas 78701
                                       Email: scott.powers@bakerbotts.com
                                       Email: david.arlington@bakerbotts.com
                                       Telephone: (512) 322-2678
                                       Facsimile: (512) 322-8392
                                       *denotes national counsel who will seek pro hac
                                       vice admission

                                       Counsel for Defendant Assertio Therapeutics, Inc.
                                       f/k/a Depomed, Inc.

                                       Julie B. Porter
                                       Salvatore Prescott & Porter, PLLC
                                       1010 Davis Street
                                       Evanston, IL 60201
                                       (312) 283-5711
                                       porter@spplawyers.com

                                       Counsel for Russell Gasdia



                                       26
Case 0:19-cv-62992-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 27 of 34




                                       John P. McDonald*
                                       C. Scott Jones*
                                       Brandan J. Montminy*
                                       LOCKE LORD - DALLAS
                                       2200 Ross Avenue, Ste. 2800
                                       Dallas, Texas 75201
                                       214-740-8445
                                       jpmcdonald@lockelord.com
                                       sjones@lockelord.com
                                       brandan.montminy@lockelord.com

                                       *denotes national counsel who will seek pro hac
                                       vice admission if necessary.

                                       Counsel for Henry Schein, Inc.

                                       /s/ Donna Welch
                                       Donna Welch, P.C.*
                                       Martin L. Roth*
                                       Timothy Knapp*
                                       KIRKLAND & ELLIS LLP
                                       300 North LaSalle
                                       Chicago, Illinois 60654
                                       (312) 862-2000
                                       donna.welch@kirkland.com
                                       martin.roth@kirkland.com
                                       timothy.knapp@kirkland.com

                                       Jennifer G. Levy, P.C.*
                                       KIRKLAND & ELLIS LLP
                                       1301 Pennsylvania Avenue, NW
                                       Washington, DC 20004
                                       (202) 389-5000
                                       jennifer.levy@kirkland.com

                                       *denotes national counsel who will seek
                                       pro hac vice admission

                                       Counsel for Allergan Finance, LLC, Allergan
                                       Sales, LLC and Allergan USA, Inc.




                                       27
Case 0:19-cv-62992-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 28 of 34




                                       /s/Brien T. O’Connor
                                       Brien T. O’Connor*
                                       Andrew J. O’Connor*
                                       Ropes & Gray LLP
                                       800 Boylston Street
                                       Boston, MA 02199
                                       Email: brien.o’connor@ropesgray.com
                                       Email: andrew.o’connor@ropesgray.com

                                       * denotes national counsel who will seek pro hac
                                       vice admission

                                       Counsel for Mallinckrodt LLC and SpecGx LLC

                                       /s/ Michael S. Vitale
                                       Michael S. Vitale, Esq.
                                       Florida Bar No. 17136
                                       Primary Email: mvitale@bakerlaw.com
                                       Secondary Email: mrios@bakerlaw.com
                                       Lindy K. Keown, Esq.
                                       Florida Bar No. 117888
                                       Primary Email: lkeown@bakerlaw.com
                                       Secondary Email: emachin@bakerlaw.com
                                       BAKER & HOSTETLER LLP
                                       200 South Orange Avenue
                                       SunTrust Center, Suite 2300
                                       Orlando, FL 32802-0112
                                       Telephone: (407) 649-4000
                                       Facsimile: (407) 841-0168

                                       Counsel for Cardinal Health, Inc.

                                       /s/ Christopher M. Lomax
                                       Christopher M. Lomax
                                       Florida Bar No. 56220
                                       JONES DAY
                                       Brickell World Plaza
                                       600 Brickell Avenue, Suite 3300
                                       Miami, FL 33131
                                       Tel: (305) 714-9700
                                       Fax: (305) 714-9799
                                       clomax@jonesday.com

                                       Christopher Lovrien*
                                       Sarah G. Conway*
                                       JONES DAY


                                       28
Case 0:19-cv-62992-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 29 of 34




                                       555 S. Flower Street, 50th Floor
                                       Los Angeles, CA 90071
                                       Tel: (213) 243-2567
                                       Fax: (213) 243-2539
                                       cjlovrien@jonesday.com
                                       sgconway@jonesday.com

                                       *National counsel seeking pro hac vice
                                       admission

                                       Counsel for Defendants Walmart Inc.
                                       and Wal-Mart Stores East, LP

                                       John A. McCauley*
                                       VENABLE LLP
                                       750 E. Pratt Street
                                       Suite 900
                                       Baltimore, MD 21202
                                       T: (410) 244-7655
                                       F: (410) 244-7742
                                       JMcCauley@Venable.com

                                       *denotes national counsel who will seek pro
                                       hac vice admission

                                       Counsel for Abbott Laboratories and Abbott
                                       Laboratories Inc.

                                       /s/ Brian M. Ercole
                                       Brian M. Ercole (FL Bar No. 102189)
                                       MORGAN, LEWIS & BOCKIUS LLP
                                       200 South Biscayne Boulevard, Suite 5300
                                       Miami, FL 33131-2339
                                       Tel.: (305) 415-3000

                                       brian.ercole@morganlewis.com

                                       Nancy L. Patterson*
                                       MORGAN, LEWIS & BOCKIUS LLP
                                       1000 Louisiana Street, Suite 4000
                                       Houston, Texas 77002
                                       Tel.: (713) 890-5000
                                       nancy.patterson@morganlewis.com




                                       29
Case 0:19-cv-62992-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 30 of 34



                                       Steven A. Reed*
                                       MORGAN, LEWIS & BOCKIUS LLP
                                       1701 Market Street
                                       Philadelphia, PA 19103-2921
                                       Tel.: (215) 963-5000
                                       steven.reed@morganlewis.com

                                       *denotes national counsel who will seek pro hac
                                       vice admission

                                       TEVA PHARMACEUTICALS USA, INC.;
                                       CEPHALON, INC.; WATSON
                                       LABORATORIES, INC.; ACTAVIS LLC; and
                                       ACTAVIS PHARMA, INC.

                                       /s/ Lester C. Houtz
                                       Lester C. Houtz
                                       Alex J. Harris*
                                       BARTLIT BECK LLP
                                       1801 Wewatta Street
                                       Denver, CO 80202
                                       Tel: (303) 592-3177
                                       Fax: (303) 592-3140
                                       les.houtz@bartlitbeck.com
                                       alex.harris@bartlitbeck.com

                                       * denotes national counsel who will seek pro
                                       hac vice admission

                                       Counsel for Walgreen Co. and Walgreen
                                       Eastern Co.

                                       /s/ Daniel J. Gerber
                                       DANIEL J. GERBER, ESQUIRE
                                       Florida Bar No. 0764957
                                       E-mail: dgerber@rumberger.com (primary)
                                       docketingorlando@rumberger.com and
                                       dgerbersecy@rumberger.com (secondary)
                                       RUMBERGER, KIRK & CALDWELL
                                       A Professional Association
                                       Lincoln Plaza, Suite 1400
                                       300 South Orange Avenue (32801)
                                       Post Office Box 1873
                                       Orlando, Florida 32802-1873
                                       Telephone: (407) 872-7300
                                       Telecopier: (407) 841-2133


                                       30
Case 0:19-cv-62992-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 31 of 34




                                       Counsel for H.D. Smith, LLC f/k/a H.D.
                                       Smith Wholesale Drug Co.

                                       /s/ Charles C. Lifland
                                       Charles C. Lifland*
                                       O’MELVENY & MYERS LLP
                                       400 S. Hope Street
                                       Los Angeles, CA 90071
                                       (213) 430-6000
                                       clifland@omm.com

                                       * denotes national counsel who will seek pro
                                       hac vice admission

                                       Counsel for Johnson & Johnson; Janssen
                                       Pharmaceuticals, Inc.; Ortho-McNeil-
                                       Janssen Pharmaceuticals, Inc. n/k/a
                                       Janssen Pharmaceuticals, Inc.; and
                                       Janssen Pharmaceutica, Inc. n/k/a
                                       Janssen Pharmaceuticals, Inc.

                                       /s/NELSON C. BELLIDO
                                       NELSON C. BELLIDO
                                       Florida Bar No. 974048
                                       ROIG LAWYERS
                                       44 W. Flagler Street, Suite 2100
                                       Miami, FL 33130
                                       Tel: (305) 405-0997
                                       Pleadings@RoigLawyers.com

                                       Pam Ferrell
                                       pferrell@bowlesrice.com

                                       United Square, Fifth Floor
                                       501 Avery Street
                                       Parkersburg, WV 26101
                                       Telephone: (304) 420-5590
                                       Facsimile: (304) 420-5587

                                       Counsel for The Kroger Co. and Kroger
                                       Limited Partnership II




                                       31
Case 0:19-cv-62992-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 32 of 34




                                       /s/ Michael J. Salimbene
                                       Michael J. Salimbene*
                                       REED SMITH LLP
                                       Three Logan Square
                                       1717 Arch Street, Suite 3100
                                       Philadelphia, Pennsylvania 19103
                                       (215) 851-8100
                                       msalimbene@reedsmith.com

                                       *Pending pro hac vice admission.

                                       Counsel for AmerisourceBergen Drug
                                       Corporation

                                       Joanna Persio (pro hac vice forthcoming)
                                       Arnold & Porter Kaye Scholer LLP
                                       601 Massachusetts Avenue NW
                                       Washington, DC 20001
                                       T: 202-942-5504
                                       joanna.persio@arnoldporter.com

                                       Counsel for Endo Pharmaceuticals Inc.,
                                       Endo Health Solutions Inc., Par
                                       Pharmaceutical Inc., and
                                       Par Pharmaceutical Companies, Inc.

                                       Daniel G. Jarcho*
                                       D.C. Bar No. 391837
                                       ALSTON & BIRD LLP
                                       950 F Street NW
                                       Washington, DC 20004
                                       Telephone: (202) 239-3254
                                       Facsimile: (202) 239-333
                                       E-mail: daniel.jarcho@alston.com

                                       Cari K. Dawson*
                                       Georgia Bar No. 213490
                                       Jenny A. Hergenrother*
                                       Georgia Bar No. 447183
                                       ALSTON & BIRD LLP
                                       1201 West Peachtree Street NW
                                       Atlanta, GA 30309
                                       Tel.: (404) 881-7000
                                       Fax: (404) 881-7777
                                       E-mail: cari.dawson@alston.com


                                       32
Case 0:19-cv-62992-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 33 of 34




                                       E-mail: jenny.hergenrother@alston.com

                                       *Denotes national counsel who will seek
                                       pro hac vice admission

                                       Counsel for Noramco, Inc.

                                       /s/ Michael A. Gross
                                       Michael A. Gross
                                       (FL Bar # 115970)
                                       Ulmer & Berne LLP
                                       2255 Glades Road, Suite 324A
                                       Boca Raton, FL 33431
                                       (561) 989-3238
                                       mgross@ulmer.com

                                       Attorney for Defendants Amneal
                                       Pharmaceuticals, Inc. and Amneal
                                       Pharmaceuticals LLC

                                       /s/ Ana Romes
                                       Ana Romes
                                       Florida Bar No. 101179
                                       Foley & Lardner LLP
                                       One Biscayne Tower, Suite 1900
                                       2 South Biscayne Boulevard
                                       Miami, Florida 33131-2132
                                       Telephone: (305) 482-8400
                                       Facsimile: (305) 482-8600
                                       aromes@foley.com

                                       – and –

                                       James W. Matthews*
                                       Ana M. Francisco*
                                       Katy E. Koski*
                                       Foley & Lardner LLP
                                       111 Huntington Avenue, Suite 2500
                                       Boston, MA 02199-7610
                                       Telephone: (617) 342-4000
                                       jmatthews@foley.com
                                       afrancisco@foley.com
                                       kkoski@foley.com




                                       33
Case 0:19-cv-62992-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 34 of 34




                                       * denotes national counsel who will seek pro
                                       hac vice admission

                                       Counsel for Defendant Anda, Inc.




                                       34
